DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1–13 and 15–18, wherein MnO2 is the species of oxidizing agent in the reply filed on 02/24/2022 is acknowledged.

Scope of the Elected Invention
Claims 19–21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected article and method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/24/2022.
	The scope of the elected subject matter that will be examined and searched is as follows:
Group I, claims 1–13 and 15–18, wherein MnO2 is the species of oxidizing agent

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS), filed on 04/03/2020, 06/24/2020 have been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

(i) Each foreign patent;
(ii) Each publication or that portion which caused it to be listed, other than U.S. patents and U.S. patent application publications unless required by the Office;
(iii) For each cited pending unpublished U.S. application, the application specification including the claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion [but see 1287 OG 163 (October 19, 2004) discussed in MPEP § 609.04(a), subsection II]; and
(iv) All other information or that portion which caused it to be listed.
	Non Patent Literature Documents A5, A9, A17, A18, A26, A29, A34 were reviewed, but are stricken from the 06/24/2020 IDS because the citations are incomplete.  37 C.F.R. § 1.98(b)(5) requires each publication listed to be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication.
	Appropriate correction is required to make the above references of record.

Claim Objections
Claims 2–10, 12, 16, and 18 are objected to because of the following informalities:  each claim begins with the article “A” but should begin with “The” instead.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 recites the limitation "the at least one methacrylate ester monomer" in lines 1–2.  There is insufficient antecedent basis for this limitation in the claim.
As for claim 13, a claim to a process without setting forth any steps involved in the process raises an issue of indefiniteness under 35 U.S.C. § 112(b).  See Ex parte Erlich, 3 USPQ2d. 1011 (Bd. Pat. & Inter. 1986).  Claim 13 is indefinite because it is drawn to a use without reciting any active, positive steps delimiting how to practice the same.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 expresses an intended use for the formulation of claim 1 (for use as an adhesive) but does not necessarily require that the formulation is an adhesive.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5–8, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao (US 2006/0286379 A1) (hereinafter “Gao 2006”).
	With respect to claim 1, Gao 2006 discloses preparing magnetic nanoparticle protected with organic polymeric coatings from an admixture of a polymerizable monomer and a magnetic particle in the presence of an initiator. Claim 10, abstract, ¶ 94. The shell layer is prepared by surface-initiated polymerization by free radical initiator (such as peroxides) ligands and redox initiators associated with the surface of the nanoparticle. ¶¶ 95, 102, 103.
	With respect to claims 5 and 6, as the magnetic nanoparticle, Gao 2006 teaches magnetic iron, cobalt, or nickel; alloys of iron, cobalt, or nickel; ferrite; and magnetite.  ¶¶ 68, 77.
	With respect to claim 7, as the magnetic nanoparticle, Gao 2006 teaches cobalt ferrite.  ¶ 77.
	With respect to claim 8, Gao 2006 teaches that the nanoparticle can have organic peroxides (like benzoyl peroxide) associated with the nanoparticle surface. ¶¶ 94–95.
	With respect to claims 11 and 12, as the magnetic nanoparticle, Gao 2006 teaches cobalt ferrite.  ¶ 77.  The nanoparticle can have organic peroxides (like benzoyl peroxide) associated with the surface. ¶¶ 94–95.

Claim(s) 11 and 12 are alternatively rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al., “Hierarchical Core-Shell Nanosheet Arrays with MnO2 Grown on Mesoporous CoFe2O4 Support for High-Performance Asymmetric Supercapacitors,” Electrochimica Acta, Elsevier, 31–42 (published online April 15, 2017) (hereinafter “Gao 2017”).
	Gao 2017 anticipates claims 11 and 12 because it discloses a core-shell nanoparticle having a CoFe2O4 core and a MnO2 shell.  Abstract.

Allowable Subject Matter
Claims 15 and 17 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art references are Gao 2006, Gao 2017, and Extrand (US 2005/0274454 A1).  	
Neither Gao 2006 nor Gao 2017 teaches initiating redox-initiated polymerization process by applying a magnetic field as in claim 15; or the method of controlling the adhesion between at least two adherends by the steps of claim 17.
Extrand teaches a method of adhesive bonding by magnetic field comprising: providing at least two adherends to be bonded; providing a magneto-active adhesive system comprising a plurality of magnetic particles and an adhesive; and applying a non-cycling or cycling magnetic field to the magneto-active adhesive system to change the adhesion of the magneto-active adhesive system to at least one of the adherends. Abstract.   While Par. 84 teaches a surface-treated magnetic particle suspended in water with a polymerizable monomer, Extrand does not disclose or suggest a pre-polymerization formulation containing a redox radical initiator system; and where the surface treatment is a shell comprising a polymerization-inhibiting oxidizing agent of present claims 1, 15, and 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763